DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al. (“Crouch”) (U.S. PG Publication No. 2020/0132850) in view of Karonchyk et al. (“Karon”) (U.S. PG Publication No. 2020/0082561).

In regards to claim 1, Crouch teaches a scene perception system, comprising: 
	an imaging and ranging subsystem comprising: 
		a signal transmitter configured to transmit signals into a region (See for example ¶0002-0004 wherein LIDAR systems transmit signals [lasers] for imaging of ranges); and 
		a receiver configured to receive reflected signals generated by reflection of the transmitted signals from one or more targets (See for example ¶0070 wherein a signal is returned from the transmission signal, also see ¶0002-0004 wherein this data is used to determine range of an object with respect to the transmitter/receiver) and to generate receive signals indicative of the one or more targets as sensor data (See for example ¶0070 wherein a signal is returned from the transmission signal, also see ¶0002-0004 wherein this data is used to determine range of an object with respect to the transmitter/receiver; also see FIG. 2A); 
	a positioning subsystem configured to provide location data defining a geographical location of the imaging and ranging subsystem (See ¶0006 wherein cameras, radars and LIDAR systems may be combined with GPS systems to produce a global coordinate system; also see ¶0092 and 0098 for more information); 
	an orientation subsystem configured to provide orientation data defining an orientation of the imaging and ranging subsystem (See ¶0006 wherein the system may contain units that help generate location, velocity and heading within a global coordinate system; also see ¶0092 and 0098 for more information); 
	a processor configured to receive the sensor data, the location data and the orientation data and to process the sensor data, the location data and the orientation data to generate Doppler point cloud data based on Doppler information and point cloud data (See ¶0006 in view of the 0008-0011 and 0095), 
	wherein the processor is further configured to classify the one or more targets as either a static target or a dynamic target (See ¶0010, 0013 and 0099 wherein the system may discern stationary points within the point cloud; also see ¶0006 wherein the system may also be used in the avoidance of dynamic obstacles, along with the use of a proposed motion plan of the system).
	Crouch, however, fails to explicitly teach wherein the processor is further configured to filter out either the dynamic targets or the static targets for further processing of the Doppler point cloud data; and a display subsystem configured to display the further processed Doppler point cloud data.
	That is, although Crouch teaches in ¶0123 that moving objects may be segmented out by applying a filter, and in ¶0159-0160 describing various displays which may be used for the display of generated images by the system, they fail to specify sufficiently if indeed all moving objects are filtered out and which information is being displayed, in particular whether the specified information being displayed is that of the Doppler point cloud. Additionally, although FIG. 2C in view of ¶0088 shows an example hi-res Doppler LIDAR point cloud, it is not described as being displayed by the displays specified above.
	In a similar endeavor Karon teaches wherein the processor is further configured to filter out either the dynamic targets or the static targets for further processing of the Doppler point cloud data (See Abstract, ¶0005 and ¶0043 wherein the system filters subjects such that only stationary objects are set [and may even be labeled]); and 
	a display subsystem configured to display the further processed Doppler point cloud data (See ¶Abstract, ¶0005 and 0043 wherein this filtered imaging system may be used as part of mapping for display to a user).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Karon into Crouch because it allows for the filtering out of dynamic objects such as moving vehicles and pedestrians, thus orienting users toward mapping of traffic and road related objects to geographic positions of the system as described in ¶0043, thus filtering information to the user which the user may want at the time.

In regards to claim 4, Crouch teaches the system of claim 1, wherein the positioning subsystem includes a global navigation satellite system (GNSS), including a global positioning system (GPS) (See ¶0006 wherein cameras, radars and LIDAR systems may be combined with GPS systems to produce a global coordinate system; also see ¶0092 and 0098 for more information).

In regards to claim 5, Crouch teaches the system of claim 1, wherein the orientation subsystem includes an inertial measurement unit (IMU) (See ¶0006 and 0098).

In regards to claim 6, Crouch teaches the system of claim 1, wherein the processor is further configured to process Doppler point cloud data representing the static targets separately from Doppler point cloud data representing the dynamic targets (See ¶0010, 0013 and 0099 wherein the system may discern stationary points within the point cloud; also see ¶0006 wherein the system may also be used in the avoidance of dynamic obstacles, along with the use of a proposed motion plan of the system).

In regards to claim 7, Crouch fails to explicitly teach the system of claim 6, wherein the processor is further configured to process the Doppler point cloud data representing the static targets to generate map data. 
	That is, although Crouch teaches as seen in ¶0010, 0013 and 0099 wherein the system may discern stationary points within the point cloud, and ¶0044, 0093 and 0146 shows wherein stationary targets are used to map object locations within an area, specific mapping was not seen as sufficient by the examiner.
	However, in a similar endeavor Karon teaches wherein the processor is further configured to process the Doppler point cloud data representing the static targets to generate map data (See Abstract, ¶0005 and ¶0043 wherein the system filters subjects such that only stationary objects are set [and may even be labeled] and wherein mapping data may be made, this is taken in view of Crouch’s point cloud data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Karon into Crouch because it allows for the filtering out of dynamic objects such as moving vehicles and pedestrians, thus orienting users toward mapping of traffic and road related objects to geographic positions of the system as described in ¶0043, thus filtering information to the user which the user may want at the time.

In regards to claim 8, Crouch teaches a method for providing scene perception, the method comprising: 
	receiving, by a processor, sensor data indicative of one or more targets from an imaging and ranging subsystem (See for example ¶0070 wherein a signal is returned from the transmission signal, also see ¶0002-0004 wherein this data is used to determine range of an object with respect to the transmitter/receiver), location data from a positioning subsystem defining a geographical location of the imaging and ranging subsystem (See ¶0006 wherein cameras, radars and LIDAR systems may be combined with GPS systems to produce a global coordinate system; also see ¶0092 and 0098 for more information) and orientation data from an orientation subsystem defining an orientation of the imaging and ranging subsystem (See ¶0006 wherein the system may contain units that help generate location, velocity and heading within a global coordinate system; also see ¶0092 and 0098 for more information); 
	generating, by the processor, Doppler point cloud data based on Doppler information and point cloud data from the sensor data, the location data and the orientation data (See ¶0006 in view of the 0008-0011 and 0095); 
	classifying, by the processor, the one or more targets as either a static target or a dynamic target (See ¶0010, 0013 and 0099 wherein the system may discern stationary points within the point cloud; also see ¶0006 wherein the system may also be used in the avoidance of dynamic obstacles, along with the use of a proposed motion plan of the system). 
	filtering, by the processor, the Doppler point cloud data (See ¶0144 and 0123 wherein the hi-res Doppler LIDAR data may be filtered). 
	Crouch, however, fails to explicitly teach removing, by the processor, either the dynamic targets or the static targets from the Doppler point cloud data; further processing, by the processor, the Doppler point cloud data of either the dynamic targets or the static targets; and rendering, by the processor, the further processed Doppler point cloud data.
	That is, although Crouch teaches in ¶0123 that moving objects may be segmented out by applying a filter, and in ¶0159-0160 describing various displays which may be used for the display of generated images by the system, they fail to specify sufficiently if indeed all moving objects are filtered out and which information is being displayed, in particular whether the specified information being displayed is that of the Doppler point cloud. Additionally, although FIG. 2C in view of ¶0088 shows an example hi-res Doppler LIDAR point cloud, it is not described as being displayed by the displays specified above.
	In a similar endeavor Karon teaches removing, by the processor, either the dynamic targets or the static targets from the Doppler point cloud data (See Abstract, ¶0005 and ¶0043 wherein the system filters subjects such that only stationary objects are set [and may even be labeled]); 
	further processing, by the processor, the Doppler point cloud data of either the dynamic targets or the static targets (See Abstract, ¶0005 and ¶0043 wherein the system filters subjects such that only stationary objects are set [and may even be labeled]); and 
	rendering, by the processor, the further processed Doppler point cloud data (See ¶Abstract, ¶0005 and 0043 wherein this filtered imaging system may be used as part of mapping for display to a user, and are thus rendered).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Karon into Crouch because it allows for the filtering out of dynamic objects such as moving vehicles and pedestrians, thus orienting users toward mapping of traffic and road related objects to geographic positions of the system as described in ¶0043, thus filtering information to the user which the user may want at the time.

In regards to claim 11, Crouch teaches the method of claim 8, further comprising initializing, by the processor, the imaging and ranging subsystem, the positioning subsystem and the orientation subsystem prior to receiving the sensor data, the positioning data and the orientation data (See ¶0002-0006, 0092 and 0098 wherein these systems are taught, it is understood by one of ordinary skill in the art that these systems may be initialized by a system before transmission and reception of sensor data is placed).

In regards to claim 12, Crouch teaches the method of claim 8, wherein the positioning data is determined by a global navigation satellite system (GNSS), such as a global positioning system (GPS) (See ¶0006 wherein cameras, radars and LIDAR systems may be combined with GPS systems to produce a global coordinate system; also see ¶0092 and 0098 for more information).

In regards to claim 13, Crouch teaches the method of claim 8, wherein the orientation data is determined by an inertial measurement unit (IMU) (See ¶0006 and 0098).

In regards to claim 14, Crouch teaches the method of claim 8, further comprising further processing, by the processor, Doppler point cloud data representing the static targets separately from Doppler point cloud data representing the dynamic targets (See ¶0010, 0013 and 0099 wherein the system may discern stationary points within the point cloud; also see ¶0006 wherein the system may also be used in the avoidance of dynamic obstacles, along with the use of a proposed motion plan of the system).

In regards to claim 15, Crouch fails to explicitly teach the method of claim 14, further comprising generating, by the processor, map data from the further processed Doppler point cloud data representing static targets.
	In a similar endeavor Karon teaches further comprising generating, by the processor, map data from the further processed Doppler point cloud data representing static targets (See Abstract, ¶0005 and ¶0043 wherein the system filters subjects such that only stationary objects are set [and may even be labeled] and wherein mapping data may be made, this is taken in view of Crouch’s point cloud data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Karon into Crouch because it allows for the filtering out of dynamic objects such as moving vehicles and pedestrians, thus orienting users toward mapping of traffic and road related objects to geographic positions of the system as described in ¶0043, thus filtering information to the user which the user may want at the time.

In regards to claim 16, Crouch teaches a vehicle control system, comprising: 
	a processor (See ¶0157-0164); and 
	a memory coupled with and readable by the processor and storing therein a set of instructions, which when executed by the processor (See ¶0158, 0163 and 0166), cause the processor to provide a scene perception display by: 
	receiving sensor data indicative of one or more targets from an imaging and ranging subsystem (See for example ¶0070 wherein a signal is returned from the transmission signal, also see ¶0002-0004 wherein this data is used to determine range of an object with respect to the transmitter/receiver), location data from a positioning subsystem defining a geographical location of the imaging and ranging subsystem (See ¶0006 wherein cameras, radars and LIDAR systems may be combined with GPS systems to produce a global coordinate system; also see ¶0092 and 0098 for more information) and orientation data from an orientation subsystem defining an orientation of the imaging and ranging subsystem (See ¶0006 wherein the system may contain units that help generate location, velocity and heading within a global coordinate system; also see ¶0092 and 0098 for more information); 
	generating Doppler point cloud data based on Doppler information and point cloud data from the sensor data, the location data and the orientation data (See ¶0006 in view of the 0008-0011 and 0095); 
	classifying the one or more targets as either a static target or a dynamic target (See ¶0010, 0013 and 0099 wherein the system may discern stationary points within the point cloud; also see ¶0006 wherein the system may also be used in the avoidance of dynamic obstacles, along with the use of a proposed motion plan of the system); 
	filtering the Doppler point cloud data (See ¶0144 and 0123 wherein the hi-res Doppler LIDAR data may be filtered).
	Crouch, however, fails to teach removing either the dynamic targets or the static targets from the Doppler point cloud data; further processing the Doppler point cloud data of either the dynamic targets or the static targets; and rendering the further processed Doppler point cloud data.
	That is, although Crouch teaches in ¶0123 that moving objects may be segmented out by applying a filter, and in ¶0159-0160 describing various displays which may be used for the display of generated images by the system, they fail to specify sufficiently if indeed all moving objects are filtered out and which information is being displayed, in particular whether the specified information being displayed is that of the Doppler point cloud. Additionally, although FIG. 2C in view of ¶0088 shows an example hi-res Doppler LIDAR point cloud, it is not described as being displayed by the displays specified above.
	In a similar endeavor Karon teaches removing either the dynamic targets or the static targets from the Doppler point cloud data (See Abstract, ¶0005 and ¶0043 wherein the system filters subjects such that only stationary objects are set [and may even be labeled]); 
	further processing the Doppler point cloud data of either the dynamic targets or the static targets (See Abstract, ¶0005 and ¶0043 wherein the system filters subjects such that only stationary objects are set [and may even be labeled]); and 
	rendering the further processed Doppler point cloud data (See ¶Abstract, ¶0005 and 0043 wherein this filtered imaging system may be used as part of mapping for display to a user, and are thus rendered).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Karon into Crouch because it allows for the filtering out of dynamic objects such as moving vehicles and pedestrians, thus orienting users toward mapping of traffic and road related objects to geographic positions of the system as described in ¶0043, thus filtering information to the user which the user may want at the time.

In regards to claim 19, Crouch teaches the system of claim 16, wherein the imaging and ranging subsystem, the positioning subsystem and the orientation subsystem are initialized prior to receiving the sensor data, the positioning data and the orientation data (See ¶0002-0006, 0092 and 0098 wherein these systems are taught, it is understood by one of ordinary skill in the art that these systems may be initialized by a system before transmission and reception of sensor data is placed).

In regards to claim 20, Crouch teaches the system of claim 16, wherein the positioning data is determined by a global navigation satellite system (GNSS), such as a global positioning system (GPS) (See ¶0006 wherein cameras, radars and LIDAR systems may be combined with GPS systems to produce a global coordinate system; also see ¶0092 and 0098 for more information).

Claims 2, 3, 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al. (“Crouch”) (U.S. PG Publication No. 2020/0132850) in view of Karonchyk et al. (“Karon”) (U.S. PG Publication No. 2020/0082561) and Pon (U.S. PG Publication No. 2009/0219202).

In regards to claim 2, Crouch fails to teach the system of claim 1, wherein the Doppler information includes a measured Doppler value determined from the imaging and ranging subsystem and a theoretical Doppler value calculated from the imaging and ranging subsystem, the positioning subsystem and the orientation subsystem.
	In a similar endeavor Pon teaches wherein the Doppler information includes a measured Doppler value determined from the imaging and ranging subsystem and a theoretical Doppler value calculated from the imaging and ranging subsystem, the positioning subsystem and the orientation subsystem (See ¶0073 and 0092).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Pon into Crouch because it allows for the comparison between computed and measured pseudo ranges as described in ¶0073.

In regards to claim 3, Crouch fails to teach the system of claim 2, wherein the processor is further configured to compare a difference between the measured Doppler value and the theoretical Doppler value with a predetermined threshold value.
	In a similar endeavor Pon teaches wherein the processor is further configured to compare a difference between the measured Doppler value and the theoretical Doppler value with a predetermined threshold value (See ¶0073 and 0092).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Pon into Crouch because it allows for the comparison between computed and measured pseudo ranges as described in ¶0073.

In regards to claim 9, Crouch teaches the method of claim 8, wherein generating Doppler point cloud data comprises: 
	receiving, by the processor, the point cloud data from the sensor data (See ¶0006 in view of the 0008-0011 and 0095); 
	determining, by the processor, a measured Doppler value based on the received sensor data (See ¶0089, 0123, 0137 and 0143 which indeed show that Doppler measured results are taken by the system).
	Crouch, however, fails to teach calculating, by the processor, a theoretical Doppler value based on the received sensor data, the location data and the orientation data.
	In a similar endeavor Pon teaches calculating, by the processor, a theoretical Doppler value based on the received sensor data, the location data and the orientation data (See ¶0073 and 0092).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Pon into Crouch because it allows for the comparison between computed and measured pseudo ranges as described in ¶0073.

In regards to claim 10, Crouch fails to teach the method of claim 9, further comprising comparing, by the processor, a difference between the measured Doppler value and the theoretical Doppler value with a predetermined threshold value.
	In a similar endeavor Pon teaches further comprising comparing, by the processor, a difference between the measured Doppler value and the theoretical Doppler value with a predetermined threshold value (See ¶0073 and 0092).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Pon into Crouch because it allows for the comparison between computed and measured pseudo ranges as described in ¶0073.

In regards to claim 17, Crouch teaches the system of claim 16, wherein generating Doppler point cloud data comprises: 
	receiving the point cloud data from the sensor data (See ¶0006 in view of the 0008-0011 and 0095); 
	determining a measured Doppler value based on the received sensor data (See ¶0089, 0123, 0137 and 0143 which indeed show that Doppler measured results are taken by the system).
	Crouch, however, fails to teach calculating a theoretical Doppler value based on the received sensor data, the location data and the orientation data.
	In a similar endeavor Pon teaches calculating a theoretical Doppler value based on the received sensor data, the location data and the orientation data (See ¶0073 and 0092).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Pon into Crouch because it allows for the comparison between computed and measured pseudo ranges as described in ¶0073.

In regards to claim 18, Crouch fails to teach the system of claim 17, wherein generating Doppler point cloud data comprises comparing a difference between the measured Doppler value and the theoretical Doppler value with a predetermined threshold value.
	In a similar endeavor Pon teaches wherein generating Doppler point cloud data comprises comparing a difference between the measured Doppler value and the theoretical Doppler value with a predetermined threshold value (See ¶0073 and 0092).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Pon into Crouch because it allows for the comparison between computed and measured pseudo ranges as described in ¶0073.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483